DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on July 7, 2021, with respect to 35 U.S.C. § 112 (b) have been fully considered but they are not persuasive. The Examiner respectfully maintains that “determining a speed for each vehicle present in the sub-graph or sub-graphs associated with the one or more road segments, using a time since each vehicle entered a respective sub-graph” remains unclear. The Applicant argues that:
“the claim language is relatively open-ended, and that it does not assert that a specific speed value is determined solely by the time spent within a given sub-graph. Applicant noted that the time spent on a particular sub-graph may provide an upper bound for the speed of a vehicle. For example, if a vehicle has been on a road segment, associated with a sub-graph, for a time t, and the road segment has a length l, then the average speed of the vehicle since entering that sub-graph could not be greater than l / t.”

It is understood by one having ordinary skill in the art that speed and time are related by distance. However, the claim language does not articulate using a length l to determine the speed. Rather, the claim alludes to determining vehicle speeds solely using time, which is not feasible. Under the broadest reasonable interpretation of the claim, the road segments may be varying in length, and the distance that the vehicle may travel in the “time since each vehicle entered a respective sub-graph” is unknown. .
Applicant's arguments filed on July 7, 2021 with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive. The Applicant argues:
“Because the human mind cannot reasonably determine the speed of vehicles in a road graph in real-time, it is respectfully asserted that the embodiments recited in the present claims cannot be fairly said to be capable of performance by the human mind. As such, it is respectfully asserted that the claims do not recite an abstract idea at all, and are directed to statutory subject matter.”

The Examiner respectfully traverses. An individual may be able to determine the speeds of vehicles by measuring and calculating the time and distance of the vehicles upon entering a subgraph. Accordingly, the amended claims still do not amount to significantly more than the abstract idea as there is no claim language or apparent specification support for the direct control of the vehicle in response to the recited navigational instruction change. Thus, the Examiner maintains the 35 U.S.C. § 101 rejection. The Examiner suggests incorporating language to indicate controlling or causing a mechanical function to be performed.
Applicant’s arguments, see Applicant Remarks, filed on July 7, 2021, with respect to the rejection(s) of claim(s) 1-3, 6, 8-14, 17, and 19-20 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made with consideration of Ho et al. (U.S. Patent Application Publication No. 20190120640) in view of Hashimoto et al. (U.S. Patent Application Publication No. 20180043935), as outlined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 6, 8-14, 17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:

Under Step 2A — Prong 1:

The following elements of claim 1 are considered to be mental process steps:
generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection;
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs;
determining that a traffic jam is present on one or more road segments;

The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section | of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitation of generating, partitioning and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a computer,” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.


Under Step 2A Prong 2:
The claim additionally recites a computer-implemented method further comprising:
triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.

This “triggering” step is recited at a high level of generality (i.e. as a general means of providing information), and amounts to mere data manipulation or post-solution displaying, which are forms of insignificant extra-solution activity.
The limitation of “a computer-implemented method for traffic jam management”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer implementation. That is, other than reciting “computer-implemented”, nothing in the claim elements precludes the process from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites generating and triggering a change to information. See MPEP 2106.04(a)(2).

Under Step 2B:
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere steps amounts to no more than mere 
Claim 1 is not patent eligible.
Claims 2-3, 6, and 8-10 are rejected on the basis that they recite further limitations that are directed to the mental step processes of generating, converting, determining, representing, and collecting constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exception. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible.
Claims 11 & 12 are rejected on the basis that they are encompassing in scope of the previously rejected claim 1, simply reciting different generic computer components.
Claims 13-14, 17, and 19-21 are rejected on the basis that they are encompassing in scope of the previously rejected claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (U.S. Patent Application Publication No. 20190120640) in view of Hashimoto et al. (U.S. Patent Application Publication No. 20180043935).

 Regarding claim 1, Ho teaches the computer-implemented method for traffic jam management, comprising:
generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection;
Ho [0032] discloses generating a graph of nodes and edges, in which each edge represents a path through an intersection.
Ho [0144] discloses that the edges and nodes represent road segments and intersections, respectively.
Ho [0180] discloses that the road segments may be adjacent.
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs;
Ho [0145] discloses partitioning the road graph into sub-graphs in order to ameliorate data explosion.
determining that a traffic jam is present on one or more road segments in real-time, including determining a speed in the sub-graph or sub-graphs associated with the one or more road segments, using a time since each vehicle entered a respective sub- graph;
Ho [0143] discloses providing real-time traffic data including real-time speeds for a subset of road segments.
Ho [0199] discloses determining when an autonomous vehicle enters a particular area.
and triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.  
Ho [0156] discloses avoiding certain roads due to road conditions (e.g., road closures, obstacles, traffic, etc.) by navigating the autonomous vehicles safely around them.
Ho in combination with Hashimoto teaches:
determining a speed for each vehicle present
Hashimoto [0060] discloses determining the speeds of the vehicles present on a road.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of speed in a road segment, as taught in Ho, to incorporate determining a speed for the vehicles present, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 2, Ho teaches the computer-implemented method of claim 1, wherein:
generating the representation of the road network comprises converting an input road network graph that has vertices representing intersections and edges representing road segments into the road graph.  
Ho [0144] discloses converting planar topology of a traversable space into a road network graph comprising edges and nodes representing road segments and intersections, respectively.

Regarding claim 3
converting the input road network graph into the road graph comprises representing vertices in the input road network graph as respective sets of edges in the road graph, with an edge connecting each pair of road segments that meets at a corresponding intersection.  
Ho [0145] discloses converting the input road network graph into a road graph representation using edges and vertices to represent the road segments and transitions between subsequent road segments.
Ho [0121] discloses that a path straight through an intersection is represented by nodes connected by a second edge.

Regarding claim 6, Ho in combination with Hashimoto teaches the computer-implemented method of claim 1, wherein:
determining the speed for each vehicle further comprises determining an average of speeds reported in a plurality of consecutive messages from each vehicle.  
Hashimoto [0071]-[0072] discloses determining the average traveling speeds of a plurality of surrounding vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of speed in a road segment, as taught in Ho, to incorporate determining a speed for the vehicles present, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 8, Ho in combination with Hashimoto teaches the computer-implemented method of claim 1, wherein:
determining that a traffic jam is present on one or more road segments further comprises determining a density of cars having a below-threshold speed on one or more road segments.  
Hashimoto [0072] discloses determining when a density of vehicles in an adjacent lane is traveling at a speed lower than the flow speed of a reference lane, the vehicle density of the adjacent lane is evaluated as relatively high.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination that a traffic jam is present, as taught in Ho, to incorporate determining that vehicles are traveling at a below-threshold speed, as taught in Hashimoto, in order to promote smooth traffic flow.

Regarding claim 9, Ho in combination with Hashimoto teaches the computer-implemented method of claim 8, wherein:
determining that a traffic jam is present on one or more road segments further comprises determining that the density of cars is above a traffic jam threshold density.  
Hashimoto [0073] discloses determining when a vehicle density is higher than a threshold density.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of traffic on a road segment, as taught in Ho, to incorporate determining a traffic threshold density, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 10, Ho in combination with Hashimoto teaches the computer-implemented method of claim 1, wherein:
determining that a traffic jam is present on one or more road segments further comprises collecting location information from only those cars having a below-threshold speed.  
Hashimoto [0060] discloses determining the positions and speeds of other vehicles traveling in an adjacent lane.
Hashimoto [0072] discloses determining when a density of vehicles in an adjacent lane is traveling at a speed lower than the flow speed of a reference lane.
The Examiner notes that the flow speed of the vehicles in the reference lane acts as a threshold speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of traffic on a road segment, as taught in Ho, to incorporate determining a traffic threshold density, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 11, Ho teaches the non-transitory computer readable storage medium comprising:
a computer readable program for traffic jam management, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: generating a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection;
Ho [0032] discloses generating a graph of nodes and edges, in which each edge represents a path through an intersection.
Ho [0144] discloses that the edges and nodes represent road segments and intersections, respectively.
Ho [0180] discloses that the road segments may be adjacent.
partitioning the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs; 
Ho [0145] discloses partitioning the road graph into sub-graphs in order to ameliorate data explosion.
determining that a traffic jam is present on one or more road segments in real-time, including determining a speed for each vehicle present in the sub-graph or sub-graphs associated with the one or more road segments, using a time since each vehicle entered a respective sub- graph;
Ho [0143] discloses providing real-time traffic data including real-time speeds for a subset of road segments.
Ho [0199] discloses determining when an autonomous vehicle enters a particular area.
and triggering a change to navigational instructions at one or more vehicles responsive to said traffic jam.  
Ho [0156] discloses avoiding certain roads due to road conditions (e.g., road closures, obstacles, traffic, etc.) by navigating the autonomous vehicles safely around them.

Regarding claim 12, Ho teaches the system for traffic jam management, comprising:
a graph partitioning module, comprising a processor, configured to generate a representation of a road network that comprises a road graph, with vertices of the road graph representing road segments and edges of the road graph representing pairs of adjacent road segments at each intersection, and to partition the road graph into sub-graphs to balance a number of messages received from vehicles within each sub-graph and to minimize vehicle transitions between sub-graphs;
Ho [0032] discloses generating a graph of nodes and edges, in which each edge represents a path through an intersection.
Ho [0144] discloses that the edges and nodes represent road segments and intersections, respectively.
Ho [0180] discloses that the road segments may be adjacent.
Ho [0145] discloses partitioning the road graph into sub-graphs in order to ameliorate data explosion.
a traffic jam detection module configured to determine that a traffic jam is present on one or more road segments in real-time, which includes a determination of a speed for each vehicle present in the sub-graph or sub-graphs associated with the one or more road segments, using a time since each vehicle entered a respective sub-graph;
Ho [0143] discloses providing real-time traffic data including real-time speeds for a subset of road segments.
Ho [0199] discloses determining when an autonomous vehicle enters a particular area.
and a navigation module configured to trigger a change to navigational instructions at one or more vehicles responsive to said traffic jam.  
Ho [0156] discloses avoiding certain roads due to road conditions (e.g., road closures, obstacles, traffic, etc.) by navigating the autonomous vehicles safely around them.

Regarding claim 13, Ho teaches the system of claim 12, wherein:
the graph partitioning module is further configured to convert an input road network graph that has vertices representing intersections and edges representing road segments into the road graph.  
Ho [0144] discloses converting planar topology of a traversable space into a road network graph comprising edges and nodes representing road segments and intersections, respectively.

Regarding claim 14, Ho teaches the system of claim 13, wherein:
the graph partitioning module is further configured to represent vertices in the input road network graph as respective sets of edges in the road graph, with an edge connecting each pair of road segments that meets at a corresponding intersection.  
Ho [0145] discloses converting the input road network graph into a road graph representation using edges and vertices to represent the road segments and transitions between subsequent road segments.
Ho [0121] discloses that a path straight through an intersection is represented by nodes connected by a second edge.

Regarding claim 17, Ho in combination with Hashimoto teaches the system of claim 12, wherein:
the traffic jam detection module is further configured to determine an average of speeds reported in a plurality of consecutive messages from each vehicle.  
Hashimoto [0071]-[0072] discloses determining the average traveling speeds of a plurality of surrounding vehicles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of speed in a road segment, as taught in Ho, to incorporate determining a speed for the vehicles present, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 19, Ho in combination with Hashimoto teaches the system of claim 12, wherein:
the traffic jam detection module is further configured to determine a density of cars having a below-threshold speed on one or more road segments.  
Hashimoto [0072] discloses determining when a density of vehicles in an adjacent lane is traveling at a speed lower than the flow speed of a reference lane, the vehicle density of the adjacent lane is evaluated as relatively high.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of traffic on a road segment, as taught in Ho, to incorporate determining a traffic threshold density, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 20, Ho in combination with Hashimoto teaches the system of claim 19, wherein:
the traffic jam detection module is further configured to collect location information from only those cars having a below-threshold speed.  
Hashimoto [0060] discloses determining the positions and speeds of other vehicles traveling in an adjacent lane.
Hashimoto [0072] discloses determining when a density of vehicles in an adjacent lane is traveling at a speed lower than the flow speed of a reference lane.
The Examiner notes that the flow speed of the vehicles in the reference lane acts as a threshold speed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of traffic on a road segment, as taught in Ho, to incorporate determining a traffic threshold density, as taught in Hashimoto, in order to improve evaluation of traffic flow.

Regarding claim 21, Ho teaches the method of claim 1, wherein:
triggering the change to navigational instructions at the one or more vehicles includes issuing instructions to a navigational system of a self-driving vehicle to avoid a detected traffic jam.
Ho [0156] discloses avoiding certain roads due to road conditions (e.g., road closures, obstacles, traffic, etc.) by navigating the autonomous vehicles safely around them.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Konrardy et al. (U.S. Patent No. 9,940,834) discloses methods and systems for communicating between autonomous vehicles, where the communication includes data for the same road segment, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.T.S./Patent Examiner, Art Unit 3662                   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662